DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed July 20, 2021.  Claims 1-20 are pending and an action on the merits is as follows.	
Objection to claim 16 has been withdrawn.
Rejections of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12 and 20: The prior art does not teach nor suggest a system or method for detecting and reducing undesirable sway of an elevator reope in an elevator hoistway comprising an imaging device disposed in the elevator hoistway such that an orientation of the elevator rope is tracked over a period of time within the field of view of the imaging device in real-time, the imaging device being configured to capture three dimensional depictions of objects within its field of view and an image processing device in communication with the imaging device and configured to repeatedly receive a current set of imaging data from the imaging device, including a current position of a discrete point on the elevator rope at a current time, use a prior-received set of imaging data from the imaging device as a reference set of imaging data to determine a prior occurring reference position of the discrete point on the elevator rope at a prior occurring reference time, repeatedly compare the current set of imaging data to the prior-received set of imaging data to determine a change in position of the discrete point on the elevator rope between the reference position and the current position, so as to repeatedly track motion of the discrete point on the elevator rope in real0time, and repeatedly determine a set of motion characteristics/rope sway measurement that define a real-time motion of the elevator rope.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-11 and 13-19 depend from claims 1 or 12 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 8, 2021